DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-17, as originally filed, are currently pending and have been considered below.

Terminal Disclaimer
The terminal disclaimer filed on 14 September 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,575,830 and Application No. 16/700,423, now U.S. Patent No. 11,129,599 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-5, 7-12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kito, Japanese Patent Publication 2007-252805 (A), hereinafter, “Kito”, and further in view of Tang et al., U.S. Publication No. 2005/0154277, hereinafter, “Tang”.

As per claim 1, Kito discloses a method for use with a bodily emission of a subject that is disposed within a toilet bowl, the method comprising: 
while the bodily emission is disposed within the toilet bowl, receiving light from the toilet bowl using one or more light sensors (Kito, ¶0110, the image capturing section 6 acquires the biological data ... in a noncontact / noninvasive manner; Kito, ¶0015, the image photographing unit is installed in a toilet bowl, and the image of the water reservoir portion of the toilet bowl before and after excretion of the living body And the data analyzing section analyzes the properties of the excrement of the living body from the photographed image; Kito, ¶0038-0040; Kito, ¶0042-0044, as shown in FIG. 2, four illumination sections 7 are provided in the vicinity of the distal end portion of the shower nozzle 4 and in the vicinity of the image photographing section 6 … The illuminating unit 7 is provided with a light source, and irradiates the ... excrement at the time of imaging by the image photographing unit 6 ... As the light source, a fluorescent lamp, an incandescent lamp, an LED lamp, a laser, or the like can be used. In particular, in the case where the shower nozzle 4 is provided with the illumination section 7 as in this embodiment, it is desirable to use an LED lamp which is compact, highly efficient and rich in variety as the light source. Further, it is made possible to select plural light emission bands of the light source in the ultraviolet region, the visible light region, the near infrared region to the infrared region, and to use it by switching the band according to the application); 
using a computer processor: determining intensities of at least two spectral bands within the received light that are within a range of 530 nm to 785 nm, by analyzing the received light (Kito, ¶0037; Kito, ¶0041; Kito, ¶0078; Kito, ¶0088, in the measurement of stool color, calculation is performed on the reflection image of the red to near-infrared illumination light (narrowband light having the central bands of 660 nm, 805 nm, 880 nm, for example) effective for extracting the presence of hemoglobin, It is possible to extract blood or a bleeding image. Images captured with narrow band illumination centered at 550 nm and 650 nm may also be used); 
in response thereto, determining that there is a presence of blood within the bodily emission (Kito, ¶0088, in the measurement of stool color, calculation is performed on the reflection image of the red to near-infrared illumination light (narrowband light having the central bands of 660 nm, 805 nm, 880 nm, for example) effective for extracting the presence of hemoglobin, It is possible to extract blood or a bleeding image. Images captured with narrow band illumination centered at 550 nm and 650 nm may also be used); and 
generating an output on an output device, at least partially in response thereto (Kito, ¶0060, The external device 14 is composed of a personal computer or the like, and it is desirable that the external device 14 is installed in a place where some consulting and diagnosis can be received. Further, the external device 14 may be configured as an internet site that can obtain consulting information, or a mobile terminal such as a consultant, a doctor; KIto, ¶0095, the data processing / analyzing unit 18 automatically transfers data such as the amount and properties estimated by the image analysis to the external device 14 where the biological information and the physical condition information of the subject are managed; KIto, ¶0100; Kito, ¶0116).
Kito does not explicitly disclose the following limitations as further recited however Tang discloses 
determining a ratio of the intensities of the two spectral bands within the received light (Tang, ¶0054, Major parts in this application include one or multiple light emitting diodes at different wavelengths and one or multiple photo detectors with selected wavelength narrow band filters as shown in FIG. 5 ... The maximum or minimum ratio of different wavelength intensities of interest will indicate the cancer location).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Kito to include the ratio of the intensities of the two spectral bands as taught by Tang in order to provide a means to detect and diagnose different diseases (Tang, ¶0001).

As per claim 2, Kito and Tang disclose the method according to claim 1, wherein the bodily emission includes feces, and wherein determining that there is a presence of blood within the bodily emission comprises determining that there is a presence of blood within the feces (Kito, ¶0088, in the measurement of stool color, calculation is performed on the reflection image of the red to near-infrared illumination light (narrowband light having the central bands of 660 nm, 805 nm, 880 nm, for example) effective for extracting the presence of hemoglobin , It is possible to extract blood or a bleeding image. Images captured with narrow band illumination centered at 550 nm and 650 nm may also be used).

As per claim 3, Kito and Tang disclose the method according to claim 1, wherein the bodily emission includes urine, and wherein determining that there is a presence of blood within the bodily emission comprises determining that there is a presence of blood within the urine (Kito, ¶0090-0092, the data processing / analyzing unit 18 analyzes the image of urine as follows ... if the data processing / analyzing unit 18 determines that the excrement is urine, the data processing / analyzing unit 18 irradiates one or more types of illumination light to the urinary fluid accumulated in the water reservoir portion 3 a of the toilet bowl 3 from the image photographing unit 6 (In the case of transmitted light, a captured image by the image capturing section 6 installed in the water reservoir section 3 a) and reflected light / transmitted light data are obtained, And processes the data to measure urinary constituents … based on a spectral absorbance measurement method or the like in analytical chemistry, It is possible to extract the ileile internal component corresponding to the wavelength of the illumination light; Kito, ¶0095, It is also known in analytical chemistry other than red to near-infrared illumination light (narrowband light having a central band of 660 nm, 805 nm, 880 nm) effective for extracting the presence of hemoglobin by the illumination unit 7 It is possible to analyze hematuria (hemoglobin) by analyzing an image obtained by illuminating the light in the wavelength band).

As per claim 4, Kito and Tang disclose the method according to claim 1, wherein receiving light from the toilet bowl using one or more light sensors comprises receiving one or more images from the toilet bowl using one or more cameras, and wherein analyzing the received light comprises analyzing a plurality of respective pixels within the one or more images on an individual basis (Kito, ¶0025; Kito, ¶0040-0041, Four cameras are provided as the image photographing unit 6 on the side surface in the vicinity of the distal end portion of the shower nozzle 4; Kito, ¶0043-0045, The illuminating unit 7 is provided with a light source, and irradiates the ... excrement at the time of imaging by the image photographing unit 6. As the light source, a fluorescent lamp, an incandescent lamp, an LED lamp, a laser, or the like can be used. In particular, in the case where the shower nozzle 4 is provided with the illumination section 7 as in this embodiment, it is desirable to use an LED lamp which is compact, highly efficient and rich in variety as the light source. Further, it is made possible to select plural light emission bands of the light source in the ultraviolet region, the visible light region, the near infrared region to the infrared region, and to use it by switching the band according to the application; Kito, ¶0106, when analyzing the image of the excretion excreted in the water reservoir portion 3 a of the toilet bowl 3, the concentration change of the image portion corresponding to the water surface of the water reservoir portion 3 a is tracked or a histogram is created).

As per claim 5, Kito and Tang disclose the method according to claim 1, wherein receiving light from the toilet bowl using one or more light sensors comprises, subsequent to the subject emitting the bodily emission into the toilet bowl, while the bodily emission is at least partially disposed within water of the toilet bowl, receiving the light from the toilet bowl using one or more light sensors, without requiring any action to be performed by any person subsequent to the emission (Kito, ¶0015-0016; Kito, ¶0026, the biological data can be detected by photographing the water reservoir portion of the toilet rather than the portion of the living body by the image photographing unit installed on the toilet of the toilet. This makes it possible to detect biological data without subjecting the subject to a physical or psychological burden; Kito, ¶0088, in the measurement of stool color, calculation is performed on the reflection image of the red to near-infrared illumination light (narrowband light having the central bands of 660 nm, 805 nm, 880 nm, for example) effective for extracting the presence of hemoglobin , It is possible to extract blood or a bleeding image; Kito, ¶0110; Kito, ¶0112).

As per claim 7, Kito and Tang disclose the method according to claim 1, wherein determining intensities of two or more spectral bands within the received light that are within the range of 530 nm to 785 nm comprises determining intensities of at least two spectral bands within the received light that are centered around approximate wavelengths selected from the group consisting of: 540 nm, 565 nm, and 575 nm (Kito, ¶0037, The data detection device 1 according to the present invention takes a human body as a subject, photographs the ... excrement as a thermal image and image, and analyzes the health state of the subject by analyzing this thermal image and image; Kito, ¶0041; Kito, ¶0078; Kito, ¶0088, in the measurement of stool color, calculation is performed on the reflection image of the red to near-infrared illumination light (narrowband light having the central bands of 660 nm, 805 nm, 880 nm, for example) effective for extracting the presence of hemoglobin , It is possible to extract blood or a bleeding image. Images captured with narrow band illumination centered at 550 nm and 650 nm may also be used).

As per claim 8, Kito discloses an apparatus for use with a bodily emission of a subject that is disposed within a toilet bowl, and an output device, the apparatus comprising: 
one or more light sensors that are configured to receive light from the toilet bowl, while the bodily emission is disposed within the toilet bowl (Kito, ¶0110, the image capturing section 6 acquires the biological data ... in a noncontact / noninvasive manner; Kito, ¶0015, the image photographing unit is installed in a toilet bowl, and the image of the water reservoir portion of the toilet bowl before and after excretion of the living body And the data analyzing section analyzes the properties of the excrement of the living body from the photographed image; Kito, ¶0038-0040; Kito, ¶0042-0044, as shown in FIG. 2, four illumination sections 7 are provided in the vicinity of the distal end portion of the shower nozzle 4 and in the vicinity of the image photographing section 6 … The illuminating unit 7 is provided with a light source, and irradiates the ... excrement at the time of imaging by the image photographing unit 6 ... As the light source, a fluorescent lamp, an incandescent lamp, an LED lamp, a laser, or the like can be used. In particular, in the case where the shower nozzle 4 is provided with the illumination section 7 as in this embodiment, it is desirable to use an LED lamp which is compact, highly efficient and rich in variety as the light source. Further, it is made possible to select plural light emission bands of the light source in the ultraviolet region, the visible light region, the near infrared region to the infrared region, and to use it by switching the band according to the application); and 
a computer processor configured to: determine intensities of at least two spectral bands within the received light that are within a range of 530 nm to 785 nm, by analyzing the received light (Kito, ¶0037; Kito, ¶0041; Kito, ¶0078; Kito, ¶0088, in the measurement of stool color, calculation is performed on the reflection image of the red to near-infrared illumination light (narrowband light having the central bands of 660 nm, 805 nm, 880 nm, for example) effective for extracting the presence of hemoglobin, It is possible to extract blood or a bleeding image. Images captured with narrow band illumination centered at 550 nm and 650 nm may also be used); 
in response thereto, determine that there is a presence of blood within the bodily emission (Kito, ¶0088, in the measurement of stool color, calculation is performed on the reflection image of the red to near-infrared illumination light (narrowband light having the central bands of 660 nm, 805 nm, 880 nm, for example) effective for extracting the presence of hemoglobin, It is possible to extract blood or a bleeding image. Images captured with narrow band illumination centered at 550 nm and 650 nm may also be used); and 
generate an output on the output device, at least partially in response thereto (Kito, ¶0060, The external device 14 is composed of a personal computer or the like, and it is desirable that the external device 14 is installed in a place where some consulting and diagnosis can be received. Further, the external device 14 may be configured as an internet site that can obtain consulting information, or a mobile terminal such as a consultant, a doctor; KIto, ¶0095, the data processing / analyzing unit 18 automatically transfers data such as the amount and properties estimated by the image analysis to the external device 14 where the biological information and the physical condition information of the subject are managed; KIto, ¶0100; Kito, ¶0116).
Kito does not explicitly disclose the following limitations as further recited however Tang discloses
determine a ratio of the intensities of the two spectral bands within the received light (Tang, ¶0054, Major parts in this application include one or multiple light emitting diodes at different wavelengths and one or multiple photo detectors with selected wavelength narrow band filters as shown in FIG. 5 ... The maximum or minimum ratio of different wavelength intensities of interest will indicate the cancer location).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Kito to include the ratio of the intensities of the two spectral bands as taught by Tang in order to provide a means to detect and diagnose different diseases (Tang, ¶0001).

As per claim 9, Kito and Tang disclose the apparatus according to claim 8, wherein the bodily emission includes feces, and wherein the computer processor is configured to determine that there is a presence of blood within the bodily emission by determining that there is a presence of blood within the feces (Kito, ¶0088, in the measurement of stool color, calculation is performed on the reflection image of the red to near-infrared illumination light (narrowband light having the central bands of 660 nm, 805 nm, 880 nm, for example) effective for extracting the presence of hemoglobin , It is possible to extract blood or a bleeding image. Images captured with narrow band illumination centered at 550 nm and 650 nm may also be used)..

As per claim 10, Kito and Tang disclose the apparatus according to claim 8, wherein the bodily emission includes urine, and wherein the computer processor is configured to determine that there is a presence of blood within the bodily emission by determining that there is a presence of blood within the urine (Kito, ¶0090-0092, the data processing / analyzing unit 18 analyzes the image of urine as follows ... if the data processing / analyzing unit 18 determines that the excrement is urine, the data processing / analyzing unit 18 irradiates one or more types of illumination light to the urinary fluid accumulated in the water reservoir portion 3 a of the toilet bowl 3 from the image photographing unit 6 (In the case of transmitted light, a captured image by the image capturing section 6 installed in the water reservoir section 3 a) and reflected light / transmitted light data are obtained, And processes the data to measure urinary constituents … based on a spectral absorbance measurement method or the like in analytical chemistry, It is possible to extract the ileile internal component corresponding to the wavelength of the illumination light; Kito, ¶0095, It is also known in analytical chemistry other than red to near-infrared illumination light (narrowband light having a central band of 660 nm, 805 nm, 880 nm) effective for extracting the presence of hemoglobin by the illumination unit 7 It is possible to analyze hematuria (hemoglobin) by analyzing an image obtained by illuminating the light in the wavelength band)..

As per claim 11, Kito and Tang disclose the apparatus according to claim 8, wherein the one or more light sensors comprise one or more cameras configured to acquire one or more images of the bodily emission, and wherein the computer processor is configured to analyze the received light by analyzing a plurality of respective pixels within the one or more images on an individual basis (Kito, ¶0025; Kito, ¶0040-0041, Four cameras are provided as the image photographing unit 6 on the side surface in the vicinity of the distal end portion of the shower nozzle 4; Kito, ¶0043-0045, The illuminating unit 7 is provided with a light source, and irradiates the ... excrement at the time of imaging by the image photographing unit 6. As the light source, a fluorescent lamp, an incandescent lamp, an LED lamp, a laser, or the like can be used. In particular, in the case where the shower nozzle 4 is provided with the illumination section 7 as in this embodiment, it is desirable to use an LED lamp which is compact, highly efficient and rich in variety as the light source. Further, it is made possible to select plural light emission bands of the light source in the ultraviolet region, the visible light region, the near infrared region to the infrared region, and to use it by switching the band according to the application; Kito, ¶0106, when analyzing the image of the excretion excreted in the water reservoir portion 3 a of the toilet bowl 3, the concentration change of the image portion corresponding to the water surface of the water reservoir portion 3 a is tracked or a histogram is created).

As per claim 12, Kito and Tang disclose the apparatus according to claim 8, wherein, subsequent to the subject emitting the bodily emission into the toilet bowl, while the bodily emission is at least partially disposed within water of the toilet bowl, the one or more light sensors are configured to receive the light from the toilet bowl, without requiring any action to be performed by any person subsequent to the emission (Kito, ¶0015-0016; Kito, ¶0026, the biological data can be detected by photographing the water reservoir portion of the toilet rather than the portion of the living body by the image photographing unit installed on the toilet of the toilet. This makes it possible to detect biological data without subjecting the subject to a physical or psychological burden; Kito, ¶0088, in the measurement of stool color, calculation is performed on the reflection image of the red to near-infrared illumination light (narrowband light having the central bands of 660 nm, 805 nm, 880 nm, for example) effective for extracting the presence of hemoglobin , It is possible to extract blood or a bleeding image; Kito, ¶0110; Kito, ¶0112).

As per claim 14, Kito and Tang disclose the apparatus according to claim 8, wherein the computer processor is configured to determining intensities of at least two spectral bands within the received light that are within the range of 530 nm to 785 nm by determining intensities of at least two spectral bands within the received light that are centered around approximate wavelengths selected from the group consisting of: 540 nm, 565 nm, and 575 nm (Kito, ¶0037, The data detection device 1 according to the present invention takes a human body as a subject, photographs the ... excrement as a thermal image and image, and analyzes the health state of the subject by analyzing this thermal image and image; Kito, ¶0041; Kito, ¶0078; Kito, ¶0088, in the measurement of stool color, calculation is performed on the reflection image of the red to near-infrared illumination light (narrowband light having the central bands of 660 nm, 805 nm, 880 nm, for example) effective for extracting the presence of hemoglobin , It is possible to extract blood or a bleeding image. Images captured with narrow band illumination centered at 550 nm and 650 nm may also be used).


Claim(s) 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kito, Japanese Patent Publication 2007-252805 (A), hereinafter, “Kito” above, and further in view of Recht et al., U.S. Publication No. 2015/0359522, hereinafter, “Recht”.

As per claim 15, Kito discloses a method for use with a bodily emission of a subject that is disposed within a toilet bowl, the method comprising: 
while the bodily emission is disposed within the toilet bowl, receiving light from the toilet bowl using one or more light sensors (Kito, ¶0110, the image capturing section 6 acquires the biological data ... in a noncontact / noninvasive manner; Kito, ¶0015, the image photographing unit is installed in a toilet bowl, and the image of the water reservoir portion of the toilet bowl before and after excretion of the living body And the data analyzing section analyzes the properties of the excrement of the living body from the photographed image; Kito, ¶0038-0040; Kito, ¶0042-0044, as shown in FIG. 2, four illumination sections 7 are provided in the vicinity of the distal end portion of the shower nozzle 4 and in the vicinity of the image photographing section 6 … The illuminating unit 7 is provided with a light source, and irradiates the ... excrement at the time of imaging by the image photographing unit 6 ... As the light source, a fluorescent lamp, an incandescent lamp, an LED lamp, a laser, or the like can be used. In particular, in the case where the shower nozzle 4 is provided with the illumination section 7 as in this embodiment, it is desirable to use an LED lamp which is compact, highly efficient and rich in variety as the light source. Further, it is made possible to select plural light emission bands of the light source in the ultraviolet region, the visible light region, the near infrared region to the infrared region, and to use it by switching the band according to the application); 
using a computer processor: determining intensities of one or more spectral bands within the received light that are indicative of light absorption by a component of erythrocytes, by analyzing the received light (Kito, ¶0037, The data detection device 1 according to the present invention takes a human body as a subject, photographs the ... excrement as a thermal image and image, and analyzes the health state of the subject by analyzing this thermal image and image; Kito, ¶0041; Kito, ¶0078; Kito, ¶0088, in the measurement of stool color, calculation is performed on the reflection image of the red to near-infrared illumination light (narrowband light having the central bands of 660 nm, 805 nm, 880 nm, for example) effective for extracting the presence of hemoglobin , It is possible to extract blood or a bleeding image. Images captured with narrow band illumination centered at 550 nm and 650 nm may also be used); 
in response thereto, determining that there is a presence of blood within the bodily emission (Kito, ¶0088, in the measurement of stool color, calculation is performed on the reflection image of the red to near-infrared illumination light (narrowband light having the central bands of 660 nm, 805 nm, 880 nm, for example) effective for extracting the presence of hemoglobin, It is possible to extract blood or a bleeding image. Images captured with narrow band illumination centered at 550 nm and 650 nm may also be used); and 
at least partially in response thereto, requesting an input from the subject (Kito, ¶0073, The user interface unit 12 is configured as a touch panel integrally with the display unit 21, enabling the user to input an instruction and to transmit the situation).
Kito does not explicitly disclose the following limitation as further recited however Recht discloses 
at least partially in response thereto, indicative of a cause of the presence of the blood (Recht, ¶0112, A testing apparatus deployed at a person's toilet can assess the color and volume of urine produced during a 24 hour period (and multiple days) to determine if the color and volume of urine falls within or outside of normal ranges. A red or red-brown (abnormal) color could be from a food dye, eating fresh beets, a drug, or the presence of either hemoglobin or myoglobin).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Kito include the consideration of food / diet and medication consumed by a subject in analyzing the captured images in order to assess the onset or progression of a disease state (Recht, ¶0029).

As per claim 16, Kito and Recht disclose the method according to claim 15, wherein requesting the input from the subject that is indicative of a cause of the presence of the blood comprises requesting an input from the subject indicating food that the subject has eaten (Recht, ¶0112, A testing apparatus deployed at a person's toilet can assess the color and volume of urine produced during a 24 hour period (and multiple days) to determine if the color and volume of urine falls within or outside of normal ranges. A red or red-brown (abnormal) color could be from a food dye, eating fresh beets, a drug, or the presence of either hemoglobin or myoglobin).

As per claim 17, Kito and Recht disclose the method according to claim 15, wherein requesting the input from the subject that is indicative of a cause of the presence of the blood comprises requesting an input from the subject indicating medication that the subject has taken (Recht, ¶0112, A testing apparatus deployed at a person's toilet can assess the color and volume of urine produced during a 24 hour period (and multiple days) to determine if the color and volume of urine falls within or outside of normal ranges. A red or red-brown (abnormal) color could be from a food dye, eating fresh beets, a drug, or the presence of either hemoglobin or myoglobin).

Allowable Subject Matter
Claims 6 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 6 and 13 would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.  While the prior art discloses analyzing images captured by selecting plural light emission bands of light sources in the ultraviolet region, the visible light region, the near infrared region to the infrared region, and to use them by switching the band according to the application, the prior art does not disclose the limitations “to determine intensities of the at least two spectral bands within the received light by determining intensities of three or more spectral bands within the received light that are within a range of 530 nm to 785 nm.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY MANGIALASCHI whose telephone number is (571)270-5189. The examiner can normally be reached M-F, 9:30AM TO 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRACY MANGIALASCHI/Examiner, Art Unit 2668             
/VU LE/Supervisory Patent Examiner, Art Unit 2668